Title: To Benjamin Franklin from Jacques-Christophe Valmont de Bomare, 30 November 1781
From: Valmont de Bomare, Jacques-Christophe
To: Franklin, Benjamin


Monsieur
Paris Ce 30. 9bre. 1781.
Il y a bien longtems que je n’ai eu l’honneur de vous voir—je me suis proposé, bien des fois, d’aller vous trouver a Passy, et d’en faire la partie avec monsieur le marquis d’Amezague, des afflictions sans nombre, par la mort de ma femme, et celle de mon frere le medecin, les suites des affaires, en pareille circonstance, ont pris forcément tous mes moments. J’ose esperer que vous m’avez toujours conservé votre estime et amitié—je vous supplie de ne pas douter de mon attachement pour votre personne, et de recevoir mon compliment sur le succès de vos armes en Amérique.
Je prononce demain mon discours d’ouverture, à onze heures. Pouvez vous me faire l’honneur de l’entendre, je vous conserverai votre place jusqu’à la ditte heure.
Je suis, avec respect et la consideration la plus distinguée, monsieur Votre très humble, très obeissant serviteur
Valmont DE Bomare
rue de la verrerie, vis à vis la rue des deux portes.
  
Addressed: à monsieur / monsieur de Franklin, / ministre plenipotentiaire, / des états unis de l’Amerique, / en sa maison / à Passy.
Notation: Valmont de Bomare Novr. 30. 1781
